HOFFMAN, Presiding Judge,
dissenting.
I respectfully dissent.
The majority opinion clearly frustrates the purpose of IC 1971, 35-43-5-5. That statute clearly states that if the name and residence of the maker and the social security number are obtained and recorded at the time of acceptance of the check such is prima facie evidence of the identity of the maker. The above steps were performed at the time of the acceptance of the check. The name given was Debbie Martin. Although Sharon Bodenheimer could not identify the defendant as Debbie Martin, a Fort Wayne police officer did identify the defendant as Debbie Martin.
The majority cites Caudle v. State (1980), Ind.App., 404 N.E.2d 57 in support of their position. However, in that case “[t]he prosecution did not take the step of proving that the name of the defendant was Wilma Caudle.” In the case before us the State did the required step.
The State proved every element as required by the statute and by Caudle v. State, supra. Any other interpretation would make the statute meaningless. It would clearly be contrary to the purpose and intent of the Legislature which adopted such statute.
The judgment should be affirmed.